Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because in line 5, -- an -- should be inserted before “aft”.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because it is replete with grammatical errors and non-idiomatic language too numerous to mention in the entirety of the specification. The following are several examples. The specification should be carefully proofread for additional defects. Appropriate correction is required.
In paragraph 5, line 6, -- an -- should be inserted before “aft”.
In paragraph 5, the last line, -- the -- should be inserted before “blade” (first occurrence). 
In paragraph 6, line 6, -- an -- should be inserted before “aft”.
In paragraph 6, the last line, -- the -- should be inserted before “blade” (first occurrence). 
Paragraph 9 should end with a colon.
In paragraph 18, line 5, -- a -- should be inserted after “to”.
In paragraph 21, line 10, “functioned” should be changed to -- function --.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
A plurality of flow inducer assemblies, wherein the flow inducer assembly is configured to function as a paddle due to rotation of the rotor disk and the seal plate therewith during 
A flow inducer configured to function as a paddle due to rotation of the rotor disk and the seal plate therewith during operation of the gas turbine engine to induce a cooling fluid into the disk cavity and enter inside of the turbine blade from blade root for cooling the turbine blade (claim 11).
A plurality of flow inducer assemblies, wherein the flow inducer assembly is configured to function as the paddle due to rotation of the rotor disk and the seal plate therewith during operation of the gas turbine engine to induce the cooling fluid into the disk cavity and enter inside of the turbine blade from blade root for cooling the turbine blade (claim 20).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure in the specification is flow inducer assemblies 300 including a curved plate 310 (paragraph 21).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-20 are objected to because of the following informalities: Appropriate correction is required.
In claim 1, line 6, -- an -- should be inserted before “aft”.
In claim 11, line 6, -- an -- should be inserted before “aft”.
In claim 20, line 6, -- an -- should be inserted before “aft”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are replete with indefinite claim language, incomplete phrases, and limitations that lack antecedent basis, too numerous to mention in each and every instance. The following are examples limitations that lack antecedent basis, of indefinite claim language, and incomplete phrases. The claims should be carefully reviewed for additional instances of limitations that lack antecedent basis, of indefinite claim language, and incomplete phrases. 
In claim 1, lines 5-6, the recitation that each turbine blade comprises a blade root that is inserted into the blade mounting section of the disk groove, is inaccurate. Each turbine blade is 
Claim 1, line 8, which recites that the upper seal plate wall is configured to cover the blade root, is inaccurate; each respective upper seal plate wall is configured to cover a respective blade root.
In claim 1, line 11, “the flow inducer assembly” is unclear if this refers to all of the flow inducer assemblies, or one of the flow inducer assemblies.
Similarly, in the last three lines of claim 1, “the seal plate”, “the disk cavity”, “the turbine blade”, “blade root”, and “the turbine blade” are unclear if this refers to all of these elements, or one of these elements.
In claim 2, the last line, “the disk cavity” is unclear if this refers to all of the disk cavities, or one of the disk cavities. 
In claim 2, the last line, “after attached to the rotor disk” is incomplete and unclear.
In claim 3, lines 1-2, “the flow inducer assembly” is unclear if this refers to all of the flow inducer assemblies, or one of the flow inducer assemblies.
In claim 3, lines 2-3, “the lower seal plate wall” is unclear if this refers to all of the lower seal plate walls, or one of the lower seal plate walls.
In claim 3, line 4, “configured to along a downstream side” is incomplete and unclear.
In claim 5, lines 2-3, “at a radial location at least of the lowest radial point of the aperture” is unclear as to what this means.
In claim 7, the last line, “the disk groove” is unclear if this refers to all of the disk grooves, or one of the disk grooves.

In claim 9, lines 2-3, “is configured to radially along” is incomplete and unclear.
Claim 10, which recites that the cooling fluid is ambient air, is inaccurate. Ambient air is known to be air in the external environment, and the cooling fluid is not ambient air.
In claim 11, line 2, “a rotor disk” is a double recitation of this limitation in line 1, causing ambiguity.
Claims 11-19 are indefinite for reasons analogous to the reasons that claims 1-9 are indefinite.
Claim 20 is indefinite for reasons analogous to the reasons that claim 1is indefinite.
It is emphasized that the claims need considerable revision and that all instances indefinite claim language, incomplete phrases, and limitations that lack antecedent basis, are too numerous to mention in each and every instance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-4, 10-14, and 20, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinert 2017/0022818 (figure 6).
Disclosed is an unnumbered gas turbine engine comprising: a rotor disk 4 comprising a plurality of circumferentially distributed disk grooves formed by 5, 6, wherein each disk groove comprises a blade mounting section and a disk cavity; a plurality of turbine blades 7, wherein each turbine blade comprises a blade root 8 that is inserted into the blade mounting section of the disk groove; a plurality of seal plates 60 attached to an aft side circumference of the rotor disk, wherein each seal plate comprises an upper seal plate wall and a lower seal plate wall (separated by 30), wherein the upper seal plate wall is configured to cover the blade root; and a plurality of flow inducer assemblies 30, wherein each flow inducer assembly is integrated to each seal plate at a side facing away from the rotor disk, wherein the flow inducer assembly is configured to function as a paddle due to rotation of the rotor disk and the seal plate therewith during operation of the gas turbine engine to induce a cooling fluid 26 into the disk cavity and enter inside of the turbine blade from the blade root for cooling the turbine blade (claim 1).
The lower seal plate wall comprises an aperture 34, and wherein the aperture is configured to align with the disk cavity after attached to the rotor disk (claim 2).
The flow inducer assembly comprises a curved plate, wherein the curved plate is integrated to the lower seal plate wall and axially extends out from the lower seal plate wall, and wherein the curved plate is configured to along a downstream side of the aperture with respect to a rotation direction of the rotor disk (claim 3).
The curved plate comprises a scoop shape (claim 4).
The cooling fluid comprises ambient air (claim 10).

The lower seal plate wall comprises the aperture, and wherein the aperture is configured to align with the disk cavity after attached to the rotor disk (claim 12).
The flow inducer assembly comprises the curved plate, wherein the curved plate is integrated to the lower seal plate wall and axially extends out from the lower seal plate wall, and wherein the curved plate is configured to along the downstream side of the aperture with respect to the rotation direction of the rotor disk (claim 13).
The curved plate comprises the scoop shape (claim 14).
Also disclosed is a method for the cooling turbine blades of the gas turbine engine, wherein the gas turbine engine comprises the rotor disk comprising the plurality of circumferentially distributed disk grooves, wherein each disk groove comprises the blade mounting section and the disk cavity, wherein each turbine blade comprises the blade root that is inserted into the blade mounting section of the disk groove, the method comprising: attaching the 
Note the annotated figure below.

    PNG
    media_image1.png
    901
    758
    media_image1.png
    Greyscale


Claims 11-16 and 20, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Djeridane 2006/0120855 (figures 1-2 and 4).

The lower seal plate wall comprises an aperture 26, and wherein the aperture is configured to align with the disk cavity after attached to the rotor disk (claim 12).
The flow inducer assembly comprises a curved plate, wherein the curved plate is integrated to the lower seal plate wall and axially extends out from the lower seal plate wall, and wherein the curved plate is configured to along a downstream side of the aperture with respect to a rotation direction of the rotor disk (claim 13).
The curved plate comprises a scoop shape (claim 14).
The flow inducer assembly comprises a floor plate axially extending from the lower seal plate wall at a radial location at least of the lowest radial point of the aperture, wherein the flow inducer assembly comprises an inner side wall and an outer side wall radially integrated along an upstream side of the aperture and a downstream side of the aperture respectively with respect to a 
The inner side wall and the outer side wall comprise curved plates, and wherein the curved inner side wall and the curved outer side wall are configured to form a cooling fluid inlet facing to the rotation direction of the rotor disk (claim 16).
Also disclosed is a method for cooling turbine blades of the gas turbine engine, wherein the gas turbine engine comprises the rotor disk comprising the plurality of circumferentially distributed disk grooves, wherein each disk groove comprises the blade mounting section and the disk cavity, wherein each turbine blade comprises the blade root that is inserted into the blade mounting section of the disk groove, the method comprising: attaching the plurality of seal plates to the aft side circumference of the rotor disk, wherein each seal plate comprises the upper seal plate wall and the lower seal plate wall, wherein the upper seal plate wall is configured to cover the blade root; and attaching the plurality of flow inducer assemblies to the seal plates, wherein each flow inducer assembly is integrated to each seal plate at the side facing away from the rotor disk, wherein the flow inducer assembly is configured to function as the paddle due to rotation of the rotor disk and the seal plate therewith during operation of the gas turbine engine to induce the cooling fluid into the disk cavity and enter inside of the turbine blade from blade root for cooling the turbine blade (claim 20).
Note the annotated figure below.



    PNG
    media_image2.png
    622
    841
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 7 and 17, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Weinert 2017/0022818 in view of Farrell 3,137,478. 
Weinert 2017/0022818 (figure 6) discloses a gas turbine engine and a seal plate substantially as claimed as set forth above, but does not disclose that the lower seal plate wall comprises a root extending radially downward, and wherein the root is configured to be displaced into the disk groove after assembly (claims 7 and 17).

Farrell shows a gas turbine engine having a rotor disk 1 with a seal plate 8 having a lower seal plate wall near 10 that comprises a root 9 extending radially downward, wherein the root is configured to be displaced into a disk groove after assembly 2, for the purpose of securing the seal plate to the rotor disk grooves by a dovetail or fir tree connection.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Weinert such that the lower seal plate wall comprises a root extending radially downward, and wherein the root is configured to be displaced into the disk groove after assembly, as taught by Farrell, for the purpose of securing the seal plate to the rotor disk grooves by a dovetail or fir tree connection.
Claims 1-6 and 10, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Djeridane 2006/0120855 in view of Weinert 2017/0022818.
Djeridane (figures 1-2 and 4) discloses a gas turbine engine 10 substantially as claimed, comprising: a rotor disk 28 comprising a plurality of circumferentially distributed disk grooves 30, wherein each disk groove comprises an unnumbered blade mounting section and a disk cavity 38; a plurality of turbine blades 32, wherein each turbine blade comprises a blade root 34 that is inserted into the blade mounting section of the disk groove; a seal plate 42a attached to an aft side circumference of the rotor disk, wherein the seal plate comprises an upper seal plate wall and a lower seal plate wall, wherein the upper seal plate wall is configured to cover the blade root; and a plurality of flow inducer assemblies 22, wherein each flow inducer assembly is integrated to the seal plate at a side facing away from the rotor disk, wherein the flow inducer assembly is configured to function as a paddle due to rotation of the rotor disk and the seal plate therewith during operation of the gas turbine engine to induce a cooling fluid into the disk cavity and enter inside of the turbine blade from blade root for cooling the turbine blade (claim 1).
The lower seal plate wall comprises an aperture 26, and wherein the aperture is configured to align with the disk cavity after attached to the rotor disk (claim 2).
The flow inducer assembly comprises a curved plate, wherein the curved plate is integrated to the lower seal plate wall and axially extends out from the lower seal plate wall, and wherein the curved plate is configured to along a downstream side of the aperture with respect to a rotation direction of the rotor disk (claim 3).
The curved plate comprises a scoop shape (claim 4).

The inner side wall and the outer side wall comprise curved plates, and wherein the curved inner side wall and the curved outer side wall are configured to form a cooling fluid inlet facing to the rotation direction of the rotor disk (claim 6).
The cooling fluid comprises ambient air (claim 10).
Note the previously annotated figure. 

However, Djeridane does not disclose that there are a plurality of seal plates, rather there is a single annular seal plate (claim 1).

Weinert (figure 6) shows a  rotor disk 4 comprising a plurality of circumferentially distributed disk grooves formed by 5, 6, wherein each disk groove comprises a blade mounting section and a disk cavity; a plurality of turbine blades 7, wherein each turbine blade comprises a blade root 8 that is inserted into the blade mounting section of the disk groove; and a plurality of seal plates 60 attached to an aft side circumference of the rotor disk, for the purpose of providing a segmented seal plate assembly.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the gas turbine engine of Djeridane such that that .

Claim 7, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Djeridane 2006/0120855 and Weinert 2017/0022818 as applied to claim 1 above, and further in view of Farrell 3,137,478.
The modified gas turbine engine of Djeridane shows all of the claimed subject matter except for the lower seal plate wall comprises a root extending radially downward, and wherein the root is configured to be displaced into the disk groove after assembly.

Farrell shows a gas turbine engine having a rotor disk 1 with a seal plate 8 having a lower seal plate wall near 10 that comprises a root 9 extending radially downward, wherein the root is configured to be displaced into a disk groove after assembly 2, for the purpose of securing the seal plate to the rotor disk grooves by a dovetail or fir tree connection.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified gas turbine engine of Djeridane such that the lower seal plate wall comprises a root extending radially downward, and wherein the root is configured to be displaced into the disk groove after assembly, as taught by Farrell, for the purpose of securing the seal plate to the rotor disk grooves by a dovetail or fir tree connection.
Claim 17, as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Djeridane 2006/0120855 in view of Farrell 3,137,478.
Djeridane discloses a seal plate substantially as claimed as previously set forth with regard to claim 11, but does not disclose that the lower seal plate wall comprises a root extending radially downward, and wherein the root is configured to be displaced into the disk groove after assembly.

Farrell shows a gas turbine engine having a rotor disk 1 with a seal plate 8 having a lower seal plate wall near 10 that comprises a root 9 extending radially downward, wherein the root is configured to be displaced into a disk groove after assembly 2, for the purpose of securing the seal plate to the rotor disk grooves by a dovetail or fir tree connection.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the seal plate of Djeridane such that the lower seal plate wall comprises a root extending radially downward, and wherein the root is configured to be displaced into the disk groove after assembly, as taught by Farrell, for the purpose of securing the seal plate to the rotor disk grooves by a dovetail or fir tree connection.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dixon is cited to show a gas turbine engine rotor disk having chutes on a cover plate.

Allowable Subject Matter
Although claims 8-9 and 18-19 are not rejected based on prior art, any indication of allowable subject matter is reserved until the rejections under 35 USC 112(b) are overcome, as the scope of these claims is unascertainable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/Christopher Verdier/Primary Examiner, Art Unit 3745